[Cite as State v. Muwwakkil, 2018-Ohio-4443.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2018-CA-37
                                                     :
 v.                                                  :   Trial Court Case No. 2015-CR-0603
                                                     :
 FAHEEM R. MUWWAKKIL                                 :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                                OPINION

                         Rendered on the 2nd day of November, 2018.

                                                ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

KRISTA GIESKE, Atty. Reg. No. 0080141, 810 Sycamore Street, 3rd Floor, Cincinnati,
Ohio 45202
      Attorney for Defendant-Appellant

                                            .............




TUCKER, J.
                                                                                         -2-




      {¶ 1} Defendant-appellant Faheem Muwwakkil appeals from a judgment of the

Clark County Court of Common Pleas denying his motion for jail-time credit. For the

reasons that follow, we dismiss the appeal as moot.



                            I. Facts and Procedural History

      {¶ 2} In 2015, Muwwakkil, following a plea of guilty, was convicted of one count of

felony domestic violence.     He was sentenced to five years of community control

sanctions. In October 2017, Muwwakkil’s probation officer filed an affidavit alleging three

violations of the terms of the community control conditions. A capias for Muwwakkil’s

arrest was issued following his failure to appear for a hearing on the alleged violations.

He was arrested and jailed on January 29, 2018. On February 23, 2018, a hearing was

conducted at which time Muwwakkil admitted to all three violations.          The following

colloquy occurred at the end of the hearing:

      Defense Counsel: Judge, Mr. Muwwakkil was asking me to ask the Court

      if this time he spent in jail since January the 29th applies toward the 180-

      day sanction

      The Court: I don’t think it does. I think if he had gone to prison, it would

      apply; but as an additional sanction, I don’t think it does.

      Defense Counsel: Thank you.

      The Court: That’s all for today.

      {¶ 3} A judgment entry was filed on February 27, 2018, finding Muwwakkil guilty of

violating the terms of his community control sanctions.        In its entry, the trial court
                                                                                             -3-


continued the terms of the community sanctions and also sentenced Muwwakkil to serve

180 days in jail. On March 1, 2018, Muwwakkil filed a motion for 26 days of jail time

credit from the time of his arrest on January 29 until the date of the hearing on February

23.   On March 20, 2018, Muwwakkil filed a notice of appeal from the February 27

judgment.    At that time, the motion for jail time credit had not been ruled upon.

Muwwakkil did not seek a stay of the sentence with the trial court or with this court.



                                         II. Analysis

       {¶ 4} Muwwakkil’s sole assignment of error states as follows:

       THE TRIAL COURT ERRED WHEN IT FAILED TO AWARD JAIL TIME

       CREDIT TO WHICH MUWWAKKIL WAS ENTITLED AND IN FAILING TO

       INCORPORATE SAID CREDIT INTO ITS SENTENCING ENTRY.

       {¶ 5} Muwwakkil contends that the trial court should have awarded him jail-time

credit for the period of time he spent in jail from the time of his arrest until the date of the

hearing. He further claims that, even though he has served the entire sentence, the

issue is not moot as it is an issue capable of repetition yet evading review.

       {¶ 6} The doctrine of mootness is founded upon the “long and well established

[premise] that it is the duty of every judicial tribunal to decide actual controversies between

parties legitimately affected by specific facts and to render judgments which can be

carried into effect.” Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371 (1970).

Courts have no duty “to decide purely academic or abstract questions.” James A. Keller,

Inc. v. Flaherty, 74 Ohio App.3d 788, 791, 600 N.E.2d 736 (10th Dist.1991), citing Miner

v. Witt, 82 Ohio St. 237, 92 N.E. 21 (1910). Thus, a court “will not decide * * * cases in
                                                                                          -4-

which there is no longer any actual controversy.” Heartland of Urbana, OH, L.L.C. v.

McHugh Fuller Law Group, P.L.L.C., 2d Dist. Champaign No. 2016-CA-3, 2016-Ohio-

6959, ¶ 36, citing In re A.G., 139 Ohio St.3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 37,

quoting Black's Law Dictionary 1100 (9th Ed.2009).

       {¶ 7} As a general rule, when a convicted defendant “has voluntarily paid the fine

or completed the sentence for that offense, an appeal is moot when no evidence is offered

from which an inference can be drawn that the defendant will suffer some collateral

disability or loss of civil rights from such judgment or conviction.” State v. Wilson, 41

Ohio St.2d 236, 325 N.E.2d 236 (1975), syllabus. “A collateral disability is an adverse

legal consequence of a conviction or judgment that survives despite the court's sentence

having been satisfied or served.” In re S.J.K., 114 Ohio St.3d 23, 2007-Ohio-2621, 867

N.E.2d 408, ¶ 10. An offender suffers under a collateral disability when he “may be

subject to further penalties or disabilities under state or federal law even after a judgment

has been satisfied.” Id.

       {¶ 8} However, “an appeal challenging a felony conviction is not moot even if the

entire sentence has been satisfied before the matter is heard on appeal[,]” because “[a]

person convicted of a felony has a substantial stake in the judgment of conviction which

survives the satisfaction of the judgment imposed upon him or her.” State v. Golston, 71

Ohio St.3d 224, 643 N.E.2d 109 (1994), syllabus. The holding in Golston is inapplicable

to cases in which the defendant merely challenges the length of the sentence because

there is no effective remedy that can be applied absent a reversal of the underlying

conviction. State v. Bostic, 8th Dist. Cuyahoga No. 84842, 2005-Ohio-2184, at ¶ 22;

State v. Wright, 2d Dist. Montgomery No. 26471, 2015-Ohio-3919, ¶ 44-45; State v. Jama,
                                                                                         -5-


10th Dist. Franklin No. 17AP-569, 2018-Ohio-1274, ¶ 13. Therefore, once a defendant

has completed a prison sentence, any alleged error relating to the calculation of jail-time

credit becomes moot as there is no longer an existing case or controversy. State ex rel.

Brown v. Ohio Dept. of Rehab. & Corr., 139 Ohio St.3d 433, 2014-Ohio-2348, 12 N.E.3d

433, ¶ 1-2.

       {¶ 9} The trial court’s community control violation determination was based upon

an underlying felony conviction.      However, the only aspect of his conviction that

Muwwakkil attacks is the length of his local incarceration sentence, specifically, whether

he was entitled to jail-time credit. However, as he has completed the disputed sentence,

the issue is rendered moot.

       {¶ 10} We recognize that the mootness doctrine does have limited exceptions that,

when present, allow review. One such exception involves issues that are “capable of

repetition, yet evading review.” State ex rel. Plain Dealer Pub. Co. v. Barnes, 38 Ohio

St.3d 165, 527 N.E.2d 807 (1988), paragraph one of the syllabus.           “This exception

applies when the challenged action is too short in duration to be fully litigated before its

cessation or expiration, and there is a reasonable expectation that the same complaining

party will be subject to the same action again.” State ex rel. Dispatch Printing Co. v.

Louden, 91 Ohio St.3d 61, 64, 741 N.E.2d 517 (2001), citing State ex rel. Calvary v. Upper

Arlington, 89 Ohio St.3d 229, 231, 729 N.E.2d 1182, (2000).

       {¶ 11} In this case, Muwwakkil does not make any argument to support his claim

that the matter is capable of repetition yet evading review. In order for him to be subject

to the exact same issue in the future, Muwwakkil would have to again (1) violate the terms

of his community control, (2) fail to appear, (3) be arrested and jailed pending a hearing,
                                                                                      -6-


(4) be sentenced to another term of local incarceration without being afforded jail-time

credit, and (5) fail to seek a stay of the jail term pending appeal. We cannot say that

there exists a reasonable chance that the same sequence of events will occur again.

      {¶ 12} We find that Muwwakkil’s argument is not one for which relief can be

granted. Accordingly, his appeal is dismissed as moot.



                                    III. Conclusion

      {¶ 13} Muwwakkil’s appeal is dismissed as moot.

                                    .............



WELBAUM, P.J. and DONOVAN, J., concur.



Copies sent to:

Andrew P. Pickering
Krista Gieske
Hon. Richard J. O’Neill